DETAILED ACTION
Status of the Claims
	Claims 1-15 and 17-27 are pending in the instant application. Claims 14 & 22 have been withdrawn based on species election discussed in the Non-Final dated 05/22/2019 and the Final dated 12/30/2019. Claims 11, 17 and 21 are independent claims. Claims 1-13, 15, 17-21 and 23-27 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	Instant claims 11, 17 and 21 each require nanoparticles “wherein the nanoparticles comprise a hydrophobic core comprising hydrophobic polymer covalently conjugated to a hyperbranched polyglycerol polymeric shell, wherein surface hydroxyl groups of the hyperbranched polyglycerol polymeric shell are converted to adhesive groups selected from the group consisting of aldehydes, amines, oximes, and O-substituted oximes”. U.S. Provisional Application No. 
Claim Obejction
	Claim 2 is objected to because the claim recites “intrathecally” where the specification discloses “intratracheally” which appears to be a misspelling. If the term “intrathecally” would be considered new matter. Appropriate correction is required.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-5, 11-13, 15, 17-21, 23 and 24 rejected under 35 U.S.C. 103 as being unpatentable over ZHOU (WO 2013/166487 A1; published 07-NOV-2013) in view of Deng et al. (“The effect of hyperbranched polyglycerol coatings on drug delivery using degradable polymer nanoparticles,” ELSEVIER, Biomaterials, Vol. 35, pp. 6595-6602; available online 05/09/2014); Andreev et al. (“pH-sensitive membrane peptides (pHLIPs) as a novel class of delivery agents,” 2010, Informa UK, Ltd.; Molecular Membrane Biology, Vol. 2, No. 7, pp. 341-352); and Nagasaki et al. (“The Reactive Polymeric Micelle Based on An Aldehyde-Ended Poly(ethylene glycol/Poly(lactide) Block Copolymer,” 1998, American Chemical Society, Macromolecules, Vol. 31, No. 5, pp. 1473-1479).
Applicant Claims
	Applicant claims a method for delivering a therapeutic, prophylactic or diagnostic agent to a subject in need thereof, the method comprising administering into the blood stream of tissue adjacent to a region to be treated a formulation comprising nanoparticles loaded with a therapeutic, prophylactic or diagnostic agent for treating or diagnosing a tumor, wherein the nanoparticles comprise a hydrophobic core comprising hydrophobic polymer and a hyperbranched polyglycerol polymeric shell, wherein surface hydroxyl groups of the hyperbranched polymeric shell are converted to adhesive groups selected from the group consisting of aldehydes, amines oximes, and o-substituted oximes, wherein the hydrophobic polymer is covalently conjugated to the hyperbranched polyglycerol polymeric shell, 
	Applicants claim a method of treating a tumor, the method comprising convection enhanced delivery of a formulation comprising nanoparticles loaded with a therapeutic, prophylactic or diagnostic agent for treating or diagnosing the tumor, the nanoparticles having an average diameter of between about 25 nm and 250 nm, wherein the nanoparticles comprise a hydrophobic core comprising hydrophobic polymer and a hyperbranched polyglycerol polymeric shell, wherein surface hydroxyl groups of the hyperbranched polymeric shell are converted to adhesive groups selected from the group consisting of aldehydes, amines oximes, and o-substituted oximes, and wherein the hydrophobic polymer is covalently conjugated to the hyperbranched polymeric shell to a subject with tumors, wherein the formulation is administered in an effective amount to reduce tumor size or burden (instant claim 21).
	Applicants have elected the following species in the reply filed 12/17/2018: (a) a species of a therapeutic, prophylactic or diagnostic agent is a small paclitaxel; and (b) a species of targeting moiety is pH low insertion peptide (pHLIP).
Claim interpretation:
	The instant specification discloses that “Convection-enhanced delivery (CED), in which agents are infused into the brain through a catheter under a positive pressure gradient […]” (p. 2, lines 14-15; [0006], as published), which is what the claimed “convection enhanced delivery” is being interpreted as. Instant claims 25-27 each require sheddable PEG attached to the surface of the polymeric shell, however each base claim (11, 17, and 21) requires “wherein surface hydroxyl groups of the hyperbranched polymeric shell are converted to adhesive groups selected from the group consisting of aldehydes, amines oximes, and o-substituted oximes”. The instant specification discloses that: “HPG-coated particles can be modified by covalently attaching PEG to the surface. This can be achieved by converting the vicinyl diol groups to aldehydes and then reacting the aldehydes with functional groups on PEG, such as aliphatic amines, aromatic amines, hydrazines and thiols. The linker has end groups such as aliphatic amines, aromatic amines, hydrazines, thiols and O-substituted oxyamines. The bond inserted in the linker can be disulfide, orthoester and peptides sensitive to proteases.” (p. 44, item 4). Accordingly, the claims are being read as including, as linker groups, groups selected from the group consisting of aldehydes, amines oximes, and o-substituted oximes. 
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            ZHOU teaches highly penetrative nanocarriers for treatment of CNS diseases (see whole document). ZHOU teaches that “Brain-penetrating polymeric nanoparticles can be loaded with drugs and are optimized for intracranial convection-enhance delivery (CED) have been developed. In the preferred embodiment, these are loaded with FDA-approved compounds, identified through library screening to target brain cancer stem cells (BSCSs). The particles are formed by emulsifying a polymer-drug solution, then removing solvent and centrifuging at a first force to remove the larger particles, then collecting the smaller particles using a second higher force to sediment the smaller particles having a diameter of less than 100 nm, more preferably less than 90 nanometers, able to penetrate brain interstitial spaces.” (abstract; p. 3, lines 10-20).  ZHOU further teaches that “This delivery platform allows for the direct, rapid testing of new agents for treating GBM1. BCSC resistance to conventional chemotherapeutics is a major challenge in GBM. […] Brain-penetrating, DI-loaded PLGA nanoparticles inhibit tumor growth in an animal model that closely reflects many aspects of human GBM.” (p. 13, line 31 to p. 14, line 6)(instant claims 11, 17 and 21, “administering into the blood stream or a tissue adjacent to a region to be treated”; instant claim 2, “administered intrathecally”; 
	ZHOU teaches the term “targeting moiety” refers to a moiety that localizes to or away from a specific locale, for example a protein, a nucleic acid, carbohydrate or a small molecule (para. bridging pp. 6-7). ZHOU teaches that an advantage of their methods includes “the versatile surface modification approach described in this study enables rapid, modular attachment of biotinylated agents, thereby allowing for efficient labeling of nanoparticles with a host of cell-targeting and -penetrating agents.” [emphasis added] (p. 13, lines 24-27) (instant claim 5).
	ZHOU teaches that the term “therapeutically effective amount” refers to an amount of the therapeutic agent that, when incorporated into and/or onto particles produces some desired effect, for example, with disorders of the brain reducing tumor size (p. 8, lines 11-27) (instant claim 21).
paclitaxel (p. 10, lines 8-11 and 16) (instant claims 13, 15, 17 & 21; elected species of therapeutic agent).
	ZHOU teaches the inclusion of additives including trehalose or other sugars or aggregation-reducing materials (p. 10, lines 4-7)(instant claim 12).
	
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of ZHOU is that ZHOU does not expressly teach (1) the polymer is a hyperbranched polymer such as poly(lactic acid) hyperbranched polyglycerol copolymer (PLA-HPG); or (2) “wherein the surface hydroxyl groups of the hyperbranched polyglycerol polymeric shell are converted to adhesive groups selected from the group consisting of aldehydes, amines, oximes, and O-substituted oximes”, or (3) the targeting moiety is pH low insertion peptide (pHLIP). Deng et al. is relied on for teaching (1), Nagasaki et al is relied on for teaching (2) and Andreev et al. is relied on for teaching (3).
in vitro cytotoxicity, the PLA-HPG NPs showed significantly longer blood circulation and significantly less liver accumulation than PLA-PEG. CPT-loaded PLA-HPG NPs showed higher stability in suspension and better therapeutic effectiveness against tumors in vivo than CPT-loaded PLA-PEG NPs. Our results suggest that HPG is superior to PEG as a surface coating for NPs in drug delivery.” [emphasis added] (abstract).
	Regarding instant claim 1, Deng et al. teaches that the size of the loaded nanoparticles is greater than the size of the unloaded nanoparticles:

    PNG
    media_image1.png
    223
    654
    media_image1.png
    Greyscale

(p. 6598, Figure 1, item e). The size of the loaded PLA-HPG/CPT (loaded with camptothecin) are 158 ±8.8 which is increased from 102 ±3.1 for the unloaded nanoparticles (instant claim 1, “an average diameter of 120 to 200 nm”; instant claim 11, “(i) an average diameter of less that about 100 nm when observed by transmission electron microscopy”).
	Regarding instant claims 23, Deng et al. teaches that “we synthesized a copolymer of PLA-HPG by a one-step esterification” (Abstract, lines 6-7). Accordingly, in the PLA-HPG would have included an ester bond between the HPG shell material and the PLA core material.
	Nagasaki et al. teaches PLA-PEG micelles with surface groups converted to aldehydes: “The conversion of acetyl end groups to aldehydes was carried out by an acid treatment using 0.1 mol L-1 hydrochloric acid.” And that “This functionalized micelle, in particular the one carrying terminal aldehyde groups  is expected to have a wide utility not only in biomedical applications (e.g. drug delivery, diagnosis, and surface modification through coupling of bioactive substances), but also for the 
	Andreev et al. teaches “a novel class of delivery vehicles based on pH-sensitive, moderately polar membrane peptides, which we call pH (Low) Insertion Peptides (pHLIPs), that target cells located in the acidic environment found in many diseased tissues, including tumors. Acidity targeting by pHLIPs is achieved as a result of helix formation and transmembrane insertion. In contrast to the earlier technologies based on cell-penetrating peptides, pHLIPs act as monomeric membrane-inserting peptides that translocate one terminus across a membrane into the cytoplasm, while the other terminus remains in the extracellular space, locating the peptide in the membrane lipid bilayer. Therefore pHLIP has a dual delivery capability: it can tether cargo molecules or nanoparticles to the surfaces of cells in diseased tissues and/or it can move a cell-impermeable cargo molecule across the membrane into the cytoplasm. The source of energy for moving polar molecules attached to pHLIP through the hydrophobic layer of a membrane bilayer is the membrane-associated folding of the polypeptide. A drop in pH leads to the protonation of negatively charged residues (Asp or Glu), which enhances peptide hydrophobicity, increasing the affinity of the peptide for the lipid bilayer and triggering peptide folding and subsequent membrane insertion. The process is accompanied by the release of energy that can be utilized to move cell-impermeable 
	Andreev et al. teaches the pHLIP is applicable to formulations including “Various polymer molecules are traditionally employed as drug delivery systems. Formulations using dendrimers, hyper-branched synthetic macromolecules with controllable sizes and shapes, for drug delivery may have advantages over traditional polymeric systems.” [citations omitted] (p. 324, col. 1, first paragraph).
	Andreev et al. teaches that the specific mechanism of pHLIP including states I-III, where states I and II are soluble, and state III  includes insertion across a cell membrane of an  α-helix at low-pH (p. 345, col. 1, second paragraph). Andreev et al. teaches that “The pH-dependent interaction of pHLIP with membranes allows selectivity in the targeting of acidic disease tissue. As […] acidity and hypoxia are  considered as universal cancer biomarkers, and pHLIP is used as an acidity-targeting probe” (p. 345, col. 2, first full paragraph). 
	Andreev et al. teaches that “Our recent data indicate that pHLIP can deliver and tether various nanoparticles to the surface of cancer cells.” (p. 348, col. 1, lines 20-23).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a method for the treatment of CNS diseases by convection enhance delivery of tissue targeted nanoparticles, as suggested by ZHOU, and further to utilize PLA-HPG nanoparticles as a superior alternative to PLA-PEG nanoparticles, as suggested by Deng et al., and further to convert the surface groups to aldehydes for drug delivery, diagnosis, and surface modification through coupling of bioactive substances, as suggested by Nagasaki et al., and further to utilize a pH low insertion peptide (pHLIP) for the superior generalized cancer tissue targeting and cargo delivery, as taught by Andreev et al. in order to produce the best possible treatment of a cancer tissue such as brain cancer.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because ZHOU teaches convection enhanced delivery of targeted nanoparticles to CNS disease tissue such as brain cancer, Deng et al. teaches PLA-HPG nanoparticles, and modification of the PLA-HPG nanoparticles to include pHLIP would have required no more than an ordinary level of skill in the art pertaining to nanoparticle production and tumor targeting. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU in view of Deng et al.; Andreev et al. and Nagasaki et al.  as applied to claims 1-5, 11-13, 15, 17-21, 23 and 24 above, and further in view of Fishman et al. (C.N. Wilson and S.J. Mustafa (eds.), (2009) Adenosine Receptors in Health and Disease, Handbook of Experimental Pharmacology 193: pp. 1-24 and 399-441).
	The examiner notes that, in the instant rejection, claims 6-9 are rejected as reading on pHLIP and adenosine targeting moieties.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            ZHOU teaches highly penetrative nanocarriers for treatment of CNS diseases, as discussed above and incorporated herein by reference.
	Deng et al. teaches HPG as a superior coating to PEG on PLA nanoparticles, as discussed above and incorporated herein by reference.

	Andreev et al. teaches pHLIP targeting ligands for targeted delivery of nanoparticles to acidic environments such as tumor tissue, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of ZHOU is that ZHOU does not expressly teach the targeting moiety is an adenosine agonist such as adenosine.
	Fishman et al. teaches that: “Adenosine acts as a cytoprotective modulator in response to stress to an organ or tissue. Although short-lived in the circulation, it can activate four subtypes of G protein-coupled adenosine receptors (ARs): A1, A2A, A2B, and A3.” (see whole document, particularly p. 1, lines 1-3). Fishman et al. further teaches that “The A1, A2A, A2B, and A3 G-protein-coupled cell surface adenosine receptors (ARs) are found to be upregulated in various tumor cells. Activation of the receptors by specific ligands, agonists or antagonists, modulates tumor growth via a range of signaling pathways. The A1AR was found to play a role in preventing the development of glioblastomas.” (p. 399, lines 1-5). And that “Interestingly, AR levels in various tumor cells are upregulated, a finding which may suggest that the 
	Fishman et al. teaches that “It has recently been reported that the deletion of functional ARs, specifically A1AR, results in an increase in brain tumor growth, specifically glioblastoma tumor growth (Synowitz et al. 2006). This implies that adenosine acting via A1AR impairs glioblastoma growth. In the context of glioblastoma, A1ARs are prominently expressed by the tumor cells and those microglial cells associated with the glioblastoma tumor cells.” (p. 403, lines 13-18).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a method for the treatment of CNS diseases by convection enhance delivery of tissue targeted nanoparticles using PLA-HPG nanoparticles as a superior alternative to PLA-PEG nanoparticles including a pH low insertion peptide (pHLIP) for the superior generalized cancer tissue targeting and cargo delivery, discussed above, and further to include an adenosine agonist such as adenosine, as suggested by Fishman et al., for the targeting and inhibition of glioblastoma.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU in view of Deng et al.; Andreev et al. and Nagasaki et al.  as applied to claims 1-5, 11-13, 15, 17-21, 23 and 24 above, and further in view of Li et al. (“Stealth nanoparticles: High density but sheddable PEG is a key for tumor targeting,” 2010; ELSEVIER, Journal of Controlled Release, Vol. 145, pp. 178-181).
Determination of the scope 
and content of the prior art (MPEP 2141.01)

	Deng et al. teaches HPG as a superior coating to PEG on PLA nanoparticles, as discussed above and incorporated herein by reference.
	Nagasaki et al. teaches PLA-PEG micelles with surface groups converted to aldehydes, as discussed above and incorporated herein by reference.
	Andreev et al. teaches pHLIP targeting ligands for targeted delivery of nanoparticles to acidic environments such as tumor tissue, as discussed above and incorporated herein by reference. Andreev et al. further teaches that “Any of these residues or both could be placed at the N- or C-terminus of the peptide for the purpose of cargo conjugation to pHLIP (NHS and maleimide click chemistry is developed very well and widely used for conjugation purposes).” (p. 349, col. 2, lines 1-4).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of ZHOU, Deng et al., Nagasaki et al. and Andreev et al. is that these references do not expressly teach the inclusion of sheddable polyethylene glycol (PEG) to its surface (instant claims 25-27).

	Li et al. teaches that PEG was first introduced in the early 1990’s to improve intravenously delivered of liposomes by minimizing protein binding of plasma proteins and therefore evading the reticuloendothelial system (RES) which allowed longer circulation and accumulation at tumor tissues (EPR effect). And further that “Producing stealth nanoparticles with a reduced RES uptake and prolonged circulation half-life is an important prerequisite for enhanced tumor targeting. In other words, RES competes with the tumor for uptake of the stealth nanoparticles. Theoretically, a perfectly stealth nanoparticle should not be opsonized at all and should stay in the circulation until it encounters and penetrates a leaky vasculature. In reality, however, PEGylated nanoparticles are far from perfect for two reasons. First, the nanoparticles are not sufficiently PEGylated such that opsonization still occurs and the RES uptake of the nanoparticles is still substantial. On the other hand, PEGylation seriously hinders the uptake of the nanoparticles by the tumor cells once the extravase.” (p. 178, §2.1).

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a method for the treatment of CNS diseases by convection enhance delivery of tissue targeted nanoparticles using PLA-HPG nanoparticles as a superior alternative to PLA-PEG nanoparticles including a pH low insertion peptide (pHLIP) for the superior generalized cancer tissue targeting and cargo delivery, discussed above, and further 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because ZHOU teaches convection enhanced delivery of targeted nanoparticles to CNS disease tissue such as brain cancer, Deng et al. teaches production of PLA-HPG nanoparticles, and modification of the PLA-HPG nanoparticles to include pHLIP would have required no more than an ordinary level of skill in the art pertaining to nanoparticle production and tumor targeting. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
02/05/2021 have been fully considered but they are not persuasive because they rely on an allegation unexpected results that are not considered commensurate with the instantly claimed subject matter. Particularly Applicants state that “As shown in the accompanying Declaration under 37 C.F.R. 1.132 of Dr.  Saltzman, comparative studies were conducted showing that particles such as those of the prior art, formed of polylactic acid, polylactic acid-PEG copolymers, or even hyperbranched polyglycerols, did not stay in the targeted tissues as long as the bioadhesive hyperbranched polyglycerol particles did. As shown by the figures, all of the particles were taken up into the model brain tumors. However, over time, the other particles all diffused out. Only the bioadhesive hyperbranched polyglycerol particles stayed in the tumors, releasing drug. This provides a means for treatment whereby more drug can be delivered over a longer period of time, with significantly lower systemic effects, thereby increasing the therapeutic efficacy.” (p. 13, last paragraph).
	MPEP §716.02(d) makes clear that any unexpected results must be commensurate in scope with the claimed invention. In the instant case, as discussed in the interview dated 12-JAN-2021 the results aldehyde terminated PLG-HPG nanoparticles (PLA-HPG-CHO) had the unexpected property of  being “sticky” in terms of cancer cell targeting. The instantly rejected claims are not limited to PLA-HPG-CHO which Applicants alleged showed unexpected results. The claims are not 
	Applicants further suggest the claimed subject matter addresses a long standing but unmet need (p. 12, last paragraph) but do not explain or provided an evidence to support this position. Thus, the examiner cannot evaluate this allegation. Applicants are directed to MPEP §716.04 for a discussion of establishing a long-felt need.
Response to Applicants Declaration under 37 C.F.R. 1.132 (filed 02/05/2021):
	The examiner acknowledges applicants declaration citing Song et al. (item 5) showing PLA-HPG-CHO using convection enhanced delivery (CED) to rat brains (abstract, p. 2, col. 2, §Results, 2nd paragraph; p. 3, Figure 1). As discussed above any unexpected results must be commensurate with the claims to rely on said result for patentability. Additionally, the examiner notes that it appears that aldehydes were known bioadhesive groups (see, e.g., Yang et al. (“Design Strategies and in vitro characterization study,” 2007, Journal of Controlled Release, Vol. 118, pp. 225-234) teaches delivery of bioadhesive polymers to the brain through nasal cavity (i.e. “tissue adjacent to a region to be treated”). Thus, given that aldehydes were known bioadhesive groups, and such groups were known to be useful in brain delivery the results do not appear to be unexpected in relation to the prior art, as one of ordinary skill would have expected a nanoparticle coated with bioadhesive molecules delivered to the brain to stick to tissues therein.
	 Claims 1-5, 11-13, 15, 17-21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU (WO 2013/166487 A1; published 07-NOV-2013) in view of Bao et al. (“OX26 modified hyperbranched polyglyceryl-conjugated poly(lactic-co-glycolic acid) nanoparticles: synthesis, characterization and evaluation of its brain delivery ability,” 2012; SPRINGER; Journal of Materials Science: Materials in Medicine,  Vol. 23, No. 8 pp. 1891-1901); Gao et al. (“Synthesis and physicochemical characterization of a novel amphiphilic polylactic acid-hyperbranched polyglycerol conjugate for protein delivery,” 2009; ELSEVIER; Journal of Controlled Release, Vol. 140, pp. 141-147); Nagasaki et al. (“The Reactive Polymeric Micelle Based on An Aldehyde-Ended Poly(ethylene glycol/Poly(lactide) Block Copolymer,” 1998, American Chemical Society, Macromolecules, Vol. 31, No. 5, pp. 1473-1479) and Andreev et al. (“pH-sensitive membrane peptides (pHLIPs) as a novel class of delivery agents,” 2010, Informa UK, Ltd.; Molecular Membrane Biology, Vol. 2, No. 7, pp. 341-352).
	The examiner notes that the instant grounds of rejection is in view of the later prior art date of the Deng et al. reference, where the instant application has priority dates before this reference, and thus claim amendments potentially could overcome the Deng et al. reference.
Applicant Claims
	Applicants claim a method of delivering a therapeutic, prophylactic or diagnostic agent to a subject in need thereof, the method comprising administering into the blood stream or tissue adjacent to a region to be treated a formulation comprising nanoparticles loaded with a therapeutic, prophylactic or diagnostic agent for treating or diagnosing a tumor, the nanoparticles having an average diameter of between about 25 nm and 250 nm, wherein the nanoparticles comprise a hydrophobic core comprising hydrophobic polymer covalently conjugated to a hyperbranched polymeric shell (instant claim 17).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
             ZHOU teaches highly penetrative nanocarriers for treatment of CNS diseases (see whole document). ZHOU teaches that “Brain-penetrating polymeric nanoparticles can be loaded with drugs and are optimized for intracranial convection-enhance delivery (CED) have been developed. In the preferred embodiment, these are loaded with FDA-approved compounds, identified through library screening to target brain cancer stem cells (BSCSs). The particles are formed by emulsifying a polymer-drug solution, then removing solvent and centrifuging at a first force to remove the larger particles, then collecting the smaller particles using a second higher force to sediment the smaller particles having a diameter of less than 100 nm, more preferably less than 90 nanometers, able to penetrate brain interstitial spaces.” (abstract; p. 3, lines 10-20).  ZHOU further teaches that “This delivery platform allows for the direct, rapid testing of new agents for treating GBM2. BCSC resistance to conventional chemotherapeutics is a major challenge in GBM. […] Brain-penetrating, DI-loaded PLGA nanoparticles inhibit tumor growth in an animal model that closely reflects many aspects of human GBM.” (p. 13, line 31 to p. 14, line 6)(instant claims 11, 17 and 21, “administering into the blood stream or a tissue adjacent to a region to be treated”; instant claim 2, “administered intrathecally”; instant claim 3, “administered to the brain or central nervous system”; instant claims 
	ZHOU teaches the term “targeting moiety” refers to a moiety that localizes to or away from a specific locale, for example a protein, a nucleic acid, carbohydrate or a small molecule (para. bridging pp. 6-7). ZHOU teaches that an advantage of their methods includes “the versatile surface modification approach described in this study enables rapid, modular attachment of biotinylated agents, thereby allowing for efficient labeling of nanoparticles with a host of cell-targeting and -penetrating agents.” [emphasis added] (p. 13, lines 24-27) (instant claim 5).
	ZHOU teaches that the term “therapeutically effective amount” refers to an amount of the therapeutic agent that, when incorporated into and/or onto particles produces some desired effect, for example, with disorders of the brain reducing tumor size (p. 8, lines 11-27) (instant claim 21).
paclitaxel (p. 10, lines 8-11 and 16) (instant claims 13, 15, 17 & 21; elected species of therapeutic agent).
	ZHOU teaches the inclusion of additives including trehalose or other sugars or aggregation-reducing materials (p. 10, lines 4-7)(instant claim 12).
Ascertainment of the difference between
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of ZHOU is that ZHOU does not expressly teach (1) the polymer is a hyperbranched polymer such as poly(lactic acid) hyperbranched polyglycerol copolymer (PLA-HPG); or (2)
(2) “wherein the surface hydroxyl groups of the hyperbranched polyglycerol polymeric shell are converted to adhesive groups selected from the group consisting of aldehydes, amines, oximes, and O-substituted oximes”, or (3) the targeting moiety is pH low insertion peptide (pHLIP). Bao et al. and Gao et al. are relied on for teaching (1), Nagasaki et al. is relied on for teaching (2) and Andreev et al. is relied on for teaching (3).

	Bao et al. teaches that “Here a novel brain targeting nanocarrier system was prepared by modification [of the] surface of NPs composed of HPG-conjugated PLGA (HPG-PLGA) with OX26 (OX26-HPG-PLGA). […] Endomorphins (EM) is an analgesic drug. Its main target is located in the CNS and the presence of BBB restricts its analgesic effect by peripheral administration [28]. In this paper, EM, chosen as a model drug, was encapsulated into the OX26-HPG-PLGA NPs. The analgesic effect was evaluated upon chronic constriction injury (CCI) rats.” (p. 1892, col. 1, last paragraph). BAO et al. teaches that: “The zeta potential (i.e. surface charge) value of the NPs is -27 ± 1.6 mV. The particle size is an important property that affects its endocytosis by the brain capillary cells and the favorable size distribution is generally controlled under 200 nm in diameter for NPs [28]. The size 
	Gao et al. teaches synthesis and physicochemical characterization of a novel amphiphilic polylactic acid-hyperbranched polyglycerol conjugate (PLA-HPG) for protein delivery (see whole document). Gao et al. teaches that “The particle size and polydispersity index data are shown in Table. NPs had a size in the range of 66 to 182 nm with a good dispersity. The particle size decreases with decreasing molecular weight of the copolymers. This could probably be explained by the relative small volume of the hydrophobic segments.” (p. 143, §3.4.2, first paragraph).
	Nagasaki et al. teaches PLA-PEG micelles with surface groups converted to aldehydes: “The conversion of acetyl end groups to aldehydes was carried out by an acid treatment using 0.1 mol L-1 hydrochloric acid.” And that “This functionalized micelle, in particular the one carrying terminal aldehyde groups  is expected to have a wide utility not only in biomedical applications (e.g. drug delivery, diagnosis, and surface modification through coupling of bioactive substances), but also for the construction of the supramolecular architecture.” (see whole document particularly the abstract).
which we call pH (Low) Insertion Peptides (pHLIPs), that target cells located in the acidic environment found in many diseased tissues, including tumors. Acidity targeting by pHLIPs is achieved as a result of helix formation and transmembrane insertion. In contrast to the earlier technologies based on cell-penetrating peptides, pHLIPs act as monomeric membrane-inserting peptides that translocate one terminus across a membrane into the cytoplasm, while the other terminus remains in the extracellular space, locating the peptide in the membrane lipid bilayer. Therefore pHLIP has a dual delivery capability: it can tether cargo molecules or nanoparticles to the surfaces of cells in diseased tissues and/or it can move a cell-impermeable cargo molecule across the membrane into the cytoplasm. The source of energy for moving polar molecules attached to pHLIP through the hydrophobic layer of a membrane bilayer is the membrane-associated folding of the polypeptide. A drop in pH leads to the protonation of negatively charged residues (Asp or Glu), which enhances peptide hydrophobicity, increasing the affinity of the peptide for the lipid bilayer and triggering peptide folding and subsequent membrane insertion. The process is accompanied by the release of energy that can be utilized to move cell-impermeable cargo across a membrane. That the mechanism is now understood, and that targeting 
	Andreev et al. teaches the pHLIP is applicable to formulations including “Various polymer molecules are traditionally employed as drug delivery systems. Formulations using dendrimers, hyper-branched synthetic macromolecules with controllable sizes and shapes, for drug delivery may have advantages over traditional polymeric systems.” [citations omitted] (p. 324, col. 1, first paragraph).
	Andreev et al. teaches that the specific mechanism of pHLIP including states I-III, where states I and II are soluble, and state III  includes insertion across a cell membrane of an  α-helix at low-pH (p. 345, col. 1, second paragraph). Andreev et al. teaches that “The pH-dependent interaction of pHLIP with membranes allows selectivity in the targeting of acidic disease tissue. As […] acidity and hypoxia are  considered as universal cancer biomarkers, and pHLIP is used as an acidity-targeting probe” (p. 345, col. 2, first full paragraph). 
	Andreev et al. teaches that “Our recent data indicate that pHLIP can deliver and tether various nanoparticles to the surface of cancer cells.” (p. 348, col. 1, lines 20-23).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a method for the treatment of CNS diseases by convection enhance delivery of tissue targeted nanoparticles, as suggested by ZHOU, and further to utilize PLA-HPG nanoparticles as an alternative to PLA-PEG nanoparticles, Bao et al. teaching PLGA-HPG nanoparticles as particularly suitable for brain-delivery-NPs and Gao et al. teaching PLA-HPG nanoparticles which one of ordinary skill would have recognized as a better alternative to the PLGA-HPG for delivery of a hydrophobic drug such as paclitaxel to the brain of a patient having a brain tumor, and to convert the surface groups to aldehydes for drug delivery, diagnosis, and surface modification through coupling of bioactive substances, as suggested by Nagasaki et al., and further to utilize a pH low insertion peptide (pHLIP) for the superior generalized cancer tissue targeting and cargo delivery, as taught by Andreev et al. in order to produce the best possible treatment of a cancer tissue such as brain cancer.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because ZHOU teaches convection enhanced delivery of targeted nanoparticles to CNS disease tissue such as brain cancer, Gao et al. teaches production of PLA-HPG nanoparticles, and modification of the PLA-HPG nanoparticles to include pHLIP would have required no more than an ordinary level prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU in view of Bao et al.; Gao et al.; Nagasaki et al. and Andreev et al. as applied to claims 1-5, 11-13, 15, 17-21, 23 and 24 above, and further in view of Fishman et al. (C.N. Wilson and S.J. Mustafa (eds.), Adenosine Receptors in Health and Disease, Handbook of Experimental Pharmacology 193: pp. 1-24 and 399-441).
	The examiner notes that, in the instant rejection, claims 6-9 are rejected as reading on pHLIP and adenosine targeting moieties.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            ZHOU teaches highly penetrative nanocarriers for treatment of CNS diseases, as discussed above and incorporated herein by reference.

	Gao et al. teaches synthesis and physicochemical characterization of a novel amphiphilic polylactic acid-hyperbranched polyglycerol conjugate (PLA-HPG) for protein delivery, as discussed above and incorporated herein by reference.
	Nagasaki et al. teaches PLA-PEG micelles with surface groups converted to aldehydes, as discussed above and incorporated herein by reference.
	Andreev et al. teaches pHLIP targeting ligands for targeted delivery of nanoparticles to acidic environments such as tumor tissue, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of ZHOU is that ZHOU does not expressly teach the targeting moiety is an adenosine agonist such as adenosine.
	Fishman et al. teaches that: “Adenosine acts as a cytoprotective modulator in response to stress to an organ or tissue. Although short-lived in the circulation, it can activate four subtypes of G protein-coupled adenosine receptors (ARs): A1, A2A, A2B, 3.” (see whole document, particularly p. 1, lines 1-3). Fishman et al. further teaches that “The A1, A2A, A2B, and A3 G-protein-coupled cell surface adenosine receptors (ARs) are found to be upregulated in various tumor cells. Activation of the receptors by specific ligands, agonists or antagonists, modulates tumor growth via a range of signaling pathways. The A1AR was found to play a role in preventing the development of glioblastomas.” (p. 399, lines 1-5). And that “Interestingly, AR levels in various tumor cells are upregulated, a finding which may suggest that the specific AR may serve as a biological marker and as a target for specific ligands leading to cell growth inhibition.” (p. 402, lines 10-12).
	Fishman et al. teaches that “It has recently been reported that the deletion of functional ARs, specifically A1AR, results in an increase in brain tumor growth, specifically glioblastoma tumor growth (Synowitz et al. 2006). This implies that adenosine acting via A1AR impairs glioblastoma growth. In the context of glioblastoma, A1ARs are prominently expressed by the tumor cells and those microglial cells associated with the glioblastoma tumor cells.” (p. 403, lines 13-18).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a method for the treatment of CNS diseases by convection enhance delivery of tissue targeted targeting and inhibition of glioblastoma.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because ZHOU teaches convection enhanced delivery of targeted nanoparticles to CNS disease tissue such as brain cancer, Gao et al. teaches production of PLA-HPG nanoparticles, and modification of the PLA-HPG nanoparticles to include pHLIP would have required no more than an ordinary level of skill in the art pertaining to nanoparticle production and tumor targeting. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU in view of Bao et al.; Gao et al.; Nagasaki et al. and Andreev et al. as applied to claims 1-5, 11-13, 15, 17-21, 23 and 24 above, and further in view of Li et al. (“Stealth nanoparticles: High density but sheddable PEG is a key for tumor targeting,” 2010; ELSEVIER, Journal of Controlled Release, Vol. 145, pp. 178-181).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            ZHOU teaches highly penetrative nanocarriers for treatment of CNS diseases, as discussed above and incorporated herein by reference.
	Bao et al. teaches that a brain targeting nanocarrier system was prepared by modification [of the] surface of NPs composed of HPG-conjugated PLGA (HPG-PLGA) with OX26 (OX26-HPG-PLGA), as discussed above and incorporated herein by reference.
	Gao et al. teaches synthesis and physicochemical characterization of a novel amphiphilic polylactic acid-hyperbranched polyglycerol conjugate (PLA-HPG) for protein delivery, as discussed above and incorporated herein by reference.
	Nagasaki et al. teaches PLA-PEG micelles with surface groups converted to aldehydes, as discussed above and incorporated herein by reference.
	Andreev et al. teaches pHLIP targeting ligands for targeted delivery of nanoparticles to acidic environments such as tumor tissue, as discussed above and incorporated herein by reference. Andreev et al. further teaches that “Any of these 
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of ZHOU, Deng et al. and Andreev et al. is that ZHOU, Bao et al., Gao et al. and Andreev et al. do not expressly teach the inclusion of sheddable polyethylene glycol (PEG) to its surface (instant claim 25).
	Li et al. teaches that “There are three major requirements for a nanoparticle to deliver its payload to the tumor. First, the particles need to be stable in the circulation without releasing the drug prematurely. Second, the nanoparticles accumulate in the tumor efficiently. Third, the drug is released locally in the tumor tissue or inside the tumor cells.” (p. 178, first paragraph).
	Li et al. teaches that PEG was first introduced in the early 1990’s to improve intravenously delivered of liposomes by minimizing protein binding of plasma proteins and therefore evading the reticuloendothelial system (RES) which allowed longer circulation and accumulation at tumor tissues (EPR effect). And further that “Producing stealth nanoparticles with a reduced RES uptake and prolonged 
	Li et al. further teaches drug release form PEGylated nanoparticles is required at the target site in order to be bioactive. Li et al. further teaches that “For delivering a biopharmaceutical agent […], releasing the payload intracellularly is a requirement since the drug is not membrane permeable. Usually a targeting ligand that recognizes a cell surface receptor is attached to the distal end of PEG to trigger cellular internalization of the nanoparticles. […] Three models have been proposed to described the possible mechanism of the PEGylated lipid based on nanoparticles fleeing from the endosome/lysosome, including the ion-pairing model, the proton sponge model and charge-charge destabilization model. For any of these models to work, the stealth nanoparticles may have to undergo de-PEGylation to destabilize or 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a method for the treatment of CNS diseases by convection enhance delivery of tissue targeted nanoparticles including using PLA-HPG nanoparticles as an alternative to PLA-PEG nanoparticles, and further to utilize a pH low insertion peptide (pHLIP) for the superior generalized cancer tissue targeting and cargo delivery, as discussed above,  and further to incorporate sheddable PEG-surface groups, as suggested by Li et al., in order to satisfy the requirements for nanoparticle drug delivery to tumors including (1) evading the RES and accumulating at the target site (EPR-effect) and subsequently to undergo de-PEGylation to destabilize or disrupt the endosomal membrane and thereby delivery the drug cargo to the tumor tissue.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because ZHOU teaches convection enhanced delivery of targeted nanoparticles to CNS disease tissue such as brain cancer, Gao et al. teaches production of PLA-HPG nanoparticles, and modification of the PLA-HPG prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive.
	Applicants arguments of long-felt need and unexpected results, including the declaration have been addressed above.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicants argue that “Bao describes hyperbranched polyglycerol-PLGA particles where the HPG acts comparably to PEG, i.e., to decrease uptake.” and that 
	In response the examiner argues that ZHOU Andreev et al. teach targeting specific tissues thus decreasing uptake in the context of the rejection should be interpreted as decreasing uptake by non-targeted tissues. The instantly rejected claims are not limited by increased uptake.
Conclusion
	Claims 1-13, 15, 17-21 and 23-27 are pending and have been examined on the merits. Claim 2 is objected to; and claims 1-13, 15, 17-21 and 23-27 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619          


/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                                     


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 GBM is Glioblastoma multiforme, a species of gliomas and brain cancer.
        2 GBM is Glioblastoma multiforme, a species of gliomas and brain cancer.